                Case 4:20-cv-08733-HSG Document 29 Filed 01/07/21 Page 1 of 2
                                                                                                    5HVHW )RUP

                                            UNITED STATES DISTRICT COURT
                                     NORTHERN DISTRICT OF CALIFORNIA
    6$85,.,7//&
                                                          &DVH1RFY+6*
                       3ODLQWLII
                                                          APPLICATION FOR
             Y                                          ADMISSION OF ATTORNEY
                                                          PRO HAC VICE ; ORDER
    $33/(,1&                                          (CIVIL LOCAL RULE 11-3)
                       'HIHQGDQW
 
          I, :LOOLDP $ ,VDDFVRQ                  , an active member in good standing of the bar of
 
                                   , hereby respectfully apply for admission to practice pro hac vice in the
     'LVWULFW RI &ROXPELD &RXUW RI $SSHDOV
   Northern District of California representing: $SSOH ,QF                                   in the
                                                                0HUHGLWK 5 'HDUERUQ
     above-entitled action. My local co-counsel in this case is __________________________________,     an
   attorney who is a member of the bar of this Court in good standing and who maintains an office
   within the State of California.
       MY ADDRESS OF RECORD:                                LOCAL CO-COUNSEL’S ADDRESS OF RECORD:

       . 6WUHHW 1:                                      6WHLQHU 6W
    :DVKLQJWRQ '&                              6DQ )UDQFLVFR &$ 
       MY TELEPHONE # OF RECORD:                            LOCAL CO-COUNSEL’S TELEPHONE # OF RECORD:
                                                
       MY EMAIL ADDRESS OF RECORD:                          LOCAL CO-COUNSEL’S EMAIL ADDRESS OF RECORD:
    ZLVDDFVRQ#SDXOZHLVVFRP                              PGHDUERUQ#SDXOZHLVVFRP
        I am an active member in good standing of a United States Court or of the highest court of
   another State or the District of Columbia, as indicated above; my bar number is:        .
       A true and correct copy of a certificate of good standing or equivalent official document from said
     bar is attached to this application.
      I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
     Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.

          I declare under penalty of perjury that the foregoingg is true and correct.

      Dated: 
                                                                                APPL
                                                                                  APPLICANT


                                           ORDER GRANTING APPLICATION
                                   FOR ADMISSION OF ATTORNEY PRO HAC VICE
       IT IS HEREBY ORDERED THAT the application of :LOOLDP $ ,VDDFVRQ                        is granted,
     subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
   appearance pro hac vice. Service of papers upon, and communication with, local co-counsel
   designated in the application will constitute notice to the party.

   Dated: 1/7/2021
                                                                UNITED STATES DISTRICT JUDGE October 2012

     PRO HAC VICE APPLICATION & ORDER
       Case 4:20-cv-08733-HSG Document 29 Filed 01/07/21 Page 2 of 2




  2QEHKDOIRI-8/,2$&$67,//2&OHUNRIWKH'LVWULFWRI&ROXPELD&RXUWRI$SSHDOV
                   WKH'LVWULFWRI&ROXPELD%DUGRHVKHUHE\FHUWLI\WKDW



                       William A Isaacson
         ZDVGXO\TXDOLILHGDQGDGPLWWHGRQ-XO\ DVDQDWWRUQH\DQGFRXQVHORUHQWLWOHGWR
         SUDFWLFHEHIRUHWKLV&RXUWDQGLVRQWKHGDWHLQGLFDWHGEHORZDQ$FWLYHPHPEHULQJRRG
                                              VWDQGLQJRIWKLV%DU




                                                                            ,Q7HVWLPRQ\:KHUHRI
                                                                        ,KDYHKHUHXQWRVXEVFULEHGP\
                                                                        QDPHDQGDIIL[HGWKHVHDORIWKLV
                                                                             &RXUWDWWKH&LW\RI
                                                                         :DVKLQJWRQ'&RQ-DQXDU\
                                                                                    




                                                                               -8/,2$&$67,//2
                                                                                 &OHUNRIWKH&RXUW




                                                                    ,VVXHG%\
                                                                    'LVWULFWRI&ROXPELD%DU0HPEHUVKLS




)RUTXHVWLRQVRUFRQFHUQVSOHDVHFRQWDFWWKH'&%DU0HPEHUVKLS2IILFHDWRUHPDLO
                                    PHPEHUVHUYLFHV#GFEDURUJ
